DETAILED ACTION
Summary and Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is in response to Applicant’s reply filed 9/1/2022.
Claims 1-20 are pending.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US Patent Pub 2009/0063466) of record, in view of Kryger (US Patent 7,606,815) of record, further in view of Farlee et al. (US Patent Pub 2010/0094807) of record, further in view of Lacy (US Patent Pub 2005/0246640) of record.
Claims 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US Patent Pub 2009/0063466) of record, in view of Kryger (US Patent 7,606,815) of record, further in view of Lacy (US Patent Pub 2005/0246640) of record.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Note on Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US Patent Pub 2009/0063466) (Xu) of record, in view of Kryger (US Patent 7,606,815) of record, further in view of Farlee et al. (US Patent Pub 2010/0094807) (Farlee) of record, further in view of Lacy (US Patent Pub 2005/0246640) of record.
In regards to claim 1, Xu discloses a method, comprising:
a.	receiving, by a server device comprising a processor, a request for an ordered list of objects stored for a client device (Xu at paras. 0015, 0017-18, 0025-26, 0043)1;
b.	in response to the request, accessing, by the server device, a directory tree comprising at least a first directory and at least a first nested subdirectory (Xu at Fig. 2; paras. 0022)2, wherein:
i.	the first directory comprises first objects of the objects stored for the client device (Xu at paras. 0022-23)3; 
ii.	the first nested subdirectory is nested within the first directory (Xu at Fig. 2)4; and
	iii.	the first nested subdirectory comprises second objects of the objects stored for the client device (Xu at Fig. 2; para. 0022-23)5; and
c.	building, by the server device, the ordered list of objects (Xu at paras. 0021-23)6, wherein building the ordered list of objects comprises:
	i.	starting at a start location in the directory tree (Xu at paras. 0022-23)7;
	ii.	traversing the directory tree form the start location to identify up to a number N of names of objects among the first objects and the second objects (Xu at paras. 0022-24)8;
d.	outputting, by the server device, the ordered list of objects.  Xu at Fig. 2; paras. 0018, 0021.9
Xu does not expressly disclose tracking an end of the directory tree, the end location indicating a location of a last object named in the ordered list of objects.
Kryger discloses a system and method for traversing a hierarchical data structure, such as a file directory tree and generating a list of files contained within the traversed data structure.  Kryger at col. 3, lines 7-14; col. 4, lines 1-3.  Kryger further discloses using a user allocated stack to add markers that are used to track the start location of the traversal and every branch of the data structure that is encountered.  While in some embodiments, the markers are removed, Kryger also discloses an embodiment where markers are not removed and a current stack indicator (i.e., cursor) is used.  Kryger at col. 4, lines 6-44.  In an embodiment where markers are not removed, the end location of the traversal of a last file to be added to the list is stored on the user allocated stack as a marker.  
Xu and Kryger are analogous art because they are both directed to the same field of endeavor of traversing a file directory and listing the contents.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Xu by adding the features of tracking an end of the directory tree, the end location indicating a location of a last object named in the ordered list of objects, as disclosed by Kryger.  
The motivation for doing so would have been because the user allocated stack improves efficiency and eliminates extra recursive function calls.  Kryger at col. 2, lines 59-64.  Adding the user allocated stack to Xu would improve Xu’s efficiency when performing the recursive traversal.
Xu in view of Kryger does not expressly disclose adding identified names of objects at ordered locations within the ordered list of objects.
Farlee discloses a system and method that includes traversing a file directory system to generate a sorted list of files, such as in an alphabetical order.  Farlee discloses the sorting of the list is performed when traversing the file system (i.e., wherein building the ordered list … adding identified names of objects at ordered locations in the ordered list of objects).  Farlee at paras. 0015, 0021.
Xu, Kryger, and Farlee are analogous art because they are all directed to the same field of endeavor of traversing a file directory and listing the contents.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Xu in view of Kryger by adding the features of adding identified names of objects at ordered locations within the ordered list of objects, as disclosed by Farlee.
The motivation for doing so would have been because doing so would ensure that no files would be missed or stored in duplicate when backing them up.  Farlee at para. 0016.
Xu in view of Kryger and Farlee does not expressly disclose using a data structure comprising a fixed size priority queue to build a sorted array of object names.  It is noted that Kryger does disclose a queue that is used to keep track of the tree traversal.  Kryger at col. 3, lines 35-37.10
Lacy discloses a system and method for parsing a file directory and listing the files contained therein.  Lacy at paras. 0039, 0047, 0105.  Files can be sorted alphabetically by filename among other criteria.  Lacy at 0057.  The system further utilizes sorted arrays of data called bins (i.e., priority queue).  These bins have a predetermined size based on the number of filenames in the list or some other configuration.  A bin stores filenames for files outside the initial result set.  This enables the system to quickly display additional files matching the user’s request when the user desires to view more results.  For example, if there are 100 matching files but the result set displays 25, then the bin array stores files 26-100.  In this way, the bin array allows entries that are after the last key in a result (i.e., entry #26) and before a maximum key.  Lacy at paras. 0092-94.
Xu, Kryger, Farlee, and Lacy are analogous art because they are all directed to the same field of endeavor of traversing a file directory and listing the contents.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Xu in view of Kryger and Farlee by adding the feature of using a data structure comprising a fixed size priority queue to build a sorted array of object names, as disclosed by Lacy.
The motivation for doing so would have been to avoid lengthy delays in the presentation of information when the user requests additional information.  Lacy at para. 0094.

In regards to claim 2, Xu in view of Kryger, Farlee and Lacy discloses the method of claim 1, wherein the ordered list of objects is lexicographically ordered (Xu at para. 0026)11, and wherein adding the identified names of objects at the ordered locations within the ordered list of objects comprises adding the identified names of objects at lexicographically ordered locations within the ordered list of objects.  Xu at para. 0026.12
In regards to claim 3¸ Xu in view of Kryger, Farlee and Lacy discloses the method of claim 1, wherein traversing the directory tree from the start location comprises recursively traversing at least one nested subdirectory of the directory tree.  Xu at Fig. 2; paras. 0021-23.13
In regards to claim 4, Xu in view of Kryger, Farlee and Lacy discloses the method of claim 1, wherein the start location is specified in the request for the ordered list of objects stored for the client device.  Kryger at col. 3, lines 7-11.  The request in Xu contains filtering criterion and can limit the scope of the traversal (Xu at para. 0017).  Therefore, the combination as set forth in the rejection of claim 1, includes the feature of starting at any point in the hierarchical data structure (i.e., directory tree) and including the starting point in the request.
In regards to claim 5, Xu in view of Kryger, Farlee and Lacy discloses the method of claim 1, wherein the start location is based on a previous end location associated with a previous ordered list of objects.  Kryger at col. 4, lines 6-44.14  Farlee at para. 0019.15
In regards to claim 6, Xu in view of Kryger, Farlee and Lacy discloses the method of claim 1, wherein tracking the end location in the directory tree comprises maintaining a stack of cursors, the stack of cursors including a cursor at the end location and a cursor at a nested subdirectory including the end location.  Kryger at Figs. 4B-4E; col. 4, lines 6-44.16
In regards to claim 7, Xu in view of Kryger, Farlee and Lacy discloses the method of claim 1, wherein the request for the ordered list of objects comprises a limiting parameter (Xu at paras. 0017, 0026), and wherein adding the identified names of objects at ordered locations within the ordered list of objects comprises adding only identified names of objects that match the limiting parameter.  Xu at paras. 0017, 0023.17

Claims 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US Patent Pub 2009/0063466) (Xu) of record, in view of Kryger (US Patent 7,606,815) of record, further in view of Lacy (US Patent Pub 2005/0246640) of record.
In regards to claim 8, Xu discloses a client device, comprising:
a.	at least one processor (Xu at para. 0031); and
b.	at least one memory that stores executable instructions that, when executed by the at least one processor (Xu at paras. 0031-32), facilitate performance of operations, comprising:
i.	generating a request for a lexicographically ordered list of object names (Xu at paras. 0015, 0017-18, 0025-26, 0043)18;
	ii.	sending the request to a server device with access to a directory tree including non-lexicographically ordered object names stored in nested subdirectories (Xu at paras. 0021-23, 0026)19; and
iii.	receiving a returned list of object names from the server device in response to the request, wherein the returned list of object names comprises a lexicographically ordered subset of the object names from the nested subdirectories.  Xu at Fig. 2; paras. 0018, 0021.20
Xu does not expressly disclose the returned list of object names is generated at the server device using data structures comprising a cursor and a stack of cursors.
Kryger discloses a system and method for traversing a hierarchical data structure, such as a file directory tree and generating a list of files contained within the traversed data structure.  Kryger at col. 3, lines 7-14; col. 4, lines 1-3.  Kryger further discloses using a user allocated stack to add markers that are used to track the start location of the traversal and every branch of the data structure that is encountered.  While in some embodiments, the markers are removed, Kryger also discloses an embodiment where markers are not removed and a current stack indicator (i.e., cursor) is used.  Kryger at col. 4, lines 6-44.  In an embodiment where markers are not removed, the end location of the traversal of a last file to be added to the list is stored on the user allocated stack as a marker (i.e., stack of cursors).  Furthermore, Kryger discloses the traversal can be started at any point in the hierarchical data structure.  Kryger at col. 3, lines 11-14.
Xu and Kryger are analogous art because they are both directed to the same field of endeavor of traversing a file directory and listing the contents.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Xu by adding the features of the returned list of object names is generated at the server device using data structures comprising a cursor and a stack of cursors, as disclosed by Kryger.  
The motivation for doing so would have been because doing so would improve efficiency of the program by eliminating extra recursive function calls.  Kryger at col. 2, lines 59-64.
Xu in view of Kryger does not expressly disclose the data structures further comprise a fixed size priority queue.
Lacy discloses a system and method for parsing a file directory and listing the files contained therein.  Lacy at paras. 0039, 0047, 0105.  Files can be sorted alphabetically by filename among other criteria.  Lacy at 0057.  The system further utilizes sorted arrays of data called bins (i.e., priority queue).  These bins have a predetermined size based on the number of filenames in the list or some other configuration.  A bin stores filenames for files outside the initial result set.  This enables the system to quickly display additional files matching the user’s request when the user desires to view more results.  For example, if there are 100 matching files but the result set displays 25, then the bin array stores files 26-100.  In this way, the bin array allows entries that are after the last key in a result (i.e., entry #26) and before a maximum key.  Lacy at paras. 0092-94.
Xu, Kryger, and Lacy are analogous art because they are all directed to the same field of endeavor of traversing a file directory and listing the contents.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Xu in view of Kryger by adding the feature of the data structures further comprise a fixed size priority queue, as disclosed by Lacy.
The motivation for doing so would have been to avoid lengthy delays in the presentation of information when the user requests additional information.  Lacy at para. 0094.

In regards to claim 9, Xu in view of Lacy discloses the client device of claim 8, but does not expressly disclose wherein the request identifies a start location in the directory tree.
Kryger discloses a system and method for traversing a hierarchical data structure, such as a file directory tree and generating a list of files contained within the traversed data structure.  Kryger at col. 3, lines 7-14; col. 4, lines 1-3.  Kryger further discloses using a user allocated stack to add markers that are used to track the start location of the traversal and every branch of the data structure that is encountered.  While in some embodiments, the markers are removed, Kryger also discloses an embodiment where markers are not removed and a current stack indicator (i.e., cursor) is used.  Kryger at col. 4, lines 6-44.  In an embodiment where markers are not removed, the end location of the traversal of a last file to be added to the list is stored on the user allocated stack as a marker.  Furthermore, Kryger discloses the traversal can be started at any point in the hierarchical data structure.  Kryger at col. 3, lines 11-14.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Xu in view of Lacy by adding the features of wherein the request identifies a start location in the directory tree, as disclosed by Kryger.  
The motivation for doing so would have been because Xu already discloses filtering criterion as part of the request, which includes limiting the request scope.  Xu at para. 0017.  As discussed above, Kryger discloses the traversal can start at any point.  Therefore, the combination as set forth in the rejection of claim 1, includes the feature of starting at any point in the hierarchical data structure (i.e., directory tree) and including the starting point in the request thereby avoiding unnecessary traversal.

In regards to claim 10, Xu in view of Kryger and Lacy discloses the client device of claim 9, wherein the start location is based on a previous end location associated with a previous returned list of object names received from the server device.  Kryger at col. 4, lines 6-44.21  
In regards to claim 11, Xu in view of Kryger and Lacy discloses the client device of claim 9, wherein the returned list of object names comprises only object names occurring under the start location in the directory tree.  Kryger at col. 3, lines 11-14; Xu at para. 0017.22
In regards to claim 12, Xu in view of Kryger and Lacy discloses the client device of claim 9, wherein the request comprises a key or a token which includes the start location.  Kryger at col. 4, lines 6-44.23
In regards to claim 13¸ Xu in view of Kryger and Lacy discloses the client device of claim 8, wherein the request comprises a limiting parameter (Xu at para. 0026), and wherein the returned list of object names comprises only object names that include the limiting parameter.  Xu at paras. 0017, 0023.24
In regards to claim 14¸ Xu in view of Kryger discloses the client device of claim 8, but does not expressly wherein the lexicographically ordered subset of the object names comprises between 100 and 5000 object names.
Lacy discloses a system and method for traversing a file directory to enable listing files in the file directory based on criteria.  Lacy at paras. 0039-40, 0043.  Lacy further discloses a predetermined number of files are retrieved for display.  Lacy at para. 0044.  Lacy gives examples of 100 or 500 files.  Lacy at para. 0093.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Xu in view of Kryger by adding the feature of the lexicographically ordered subset of the object names comprises between 100 and 5000 object names, as disclosed by Lacy.
The motivation for doing so would have been to avoid lengthy delays in the presentation of information to the user by limiting the amount of information fetched and presented.  Lacy at para. 0094.

In regards to claim 15¸ Xu discloses a non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor (Xu at paras. 0031-32), facilitate performance of operations, comprising:
a.	receiving a request for a lexicographically ordered list of object names generating a request for a lexicographically ordered list of object names (Xu at paras. 0015, 0017-18, 0025-26, 0043)25;
b.	generating the lexicographically ordered list of object names from object names stored in a directory tree including non-lexicographically ordered object names (Xu at paras. 0021-23, 0026)26, wherein the generating comprises:
i.	recursively identifying object names in a parent directory and a nested subdirectory of the directory tree (Xu at paras. 0022-24)27; and
iii.	outputting the lexicographically ordered list of object names in response to the request.  Xu at Fig. 2; paras. 0018, 0021.28
Xu does not expressly disclose tracking a location in the parent directory in order to return to the parent directory from the nested subdirectory.
Kryger discloses a system and method for traversing a hierarchical data structure, such as a file directory tree and generating a list of files contained within the traversed data structure.  Kryger at col. 3, lines 7-14; col. 4, lines 1-3.  Kryger further discloses using a user allocated stack to add markers that are used to track the start location of the traversal and every branch of the data structure that is encountered.  While in some embodiments, the markers are removed, Kryger also discloses an embodiment where markers are not removed and a current stack indicator (i.e., cursor) is used.  Kryger at col. 4, lines 6-44.  In an embodiment where markers are not removed, the end location of the traversal of a last file to be added to the list is stored on the user allocated stack as a marker.  The current parent directory is also tracked, which allows the system to go directly back to it as shown in Figs. 4A-4E of Kryger.  Kryger at col. 4, lines 51-67; col. 5, lines 1-34.
Xu and Kryger are analogous art because they are both directed to the same field of endeavor of traversing a file directory and listing the contents.  
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Xu by adding the features of tracking a location in the parent directory in order to return to the parent directory from the nested subdirectory, as disclosed by Kryger.  
The motivation for doing so would have been because the user allocated stack improves efficiency and eliminates extra recursive function calls.  Kryger at col. 2, lines 59-64.  Adding the user allocated stack to Xu would improve Xu’s efficiency when performing the recursive traversal.
Xu in view of Kryger does not expressly disclose using a data structure comprising a fixed size priority queue to build a sorted array of object names.  It is noted that Kryger does disclose a queue that is used to keep track of the tree traversal.  Kryger at col. 3, lines 35-37.29
Lacy discloses a system and method for parsing a file directory and listing the files contained therein.  Lacy at paras. 0039, 0047, 0105.  Files can be sorted alphabetically by filename among other criteria.  Lacy at 0057.  The system further utilizes sorted arrays of data called bins (i.e., priority queue).  These bins have a predetermined size based on the number of filenames in the list or some other configuration.  A bin stores filenames for files outside the initial result set.  This enables the system to quickly display additional files matching the user’s request when the user desires to view more results.  For example, if there are 100 matching files but the result set displays 25, then the bin array stores files 26-100.  In this way, the bin array allows entries that are after the last key in a result (i.e., entry #26) and before a maximum key.  Lacy at paras. 0092-94.
Xu, Kryger, and Lacy are analogous art because they are all directed to the same field of endeavor of traversing a file directory and listing the contents.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Xu in view of Kryger by adding the feature of using a data structure comprising a fixed size priority queue to build a sorted array of object names, as disclosed by Lacy.
The motivation for doing so would have been to avoid lengthy delays in the presentation of information when the user requests additional information.  Lacy at para. 0094.

In regards to claim 16, Xu in view of Kryger discloses the non-transitory machine-readable medium of claim 15, wherein the request comprises a client request for object names stored on behalf of a client, and wherein the directory tree includes only the object names stored on behalf of the client.  Xu at paras. 0016-17.30
In regards to claim 17, Xu in view of Kryger discloses the non-transitory machine-readable medium of claim 15, wherein a cursor is used to track the location in the parent directory.  Kryger at col. 4, lines 6-44.31
In regards to claim 18, Xu in view of Kryger discloses the non-transitory machine-readable medium of claim 15, wherein using the priority queue to build the sorted array of object names comprises admitting entries into the priority queue which are ordered after a last key in a result and before a maximum key in the priority queue.  Lacy at paras. 0092-94.32
In regards to claim 19, Xu in view of Kryger discloses the non-transitory machine-readable medium of claim 15, wherein the request comprises a limiting parameter, and wherein the generating the lexicographically ordered list of object names comprises adding only object names that include the limiting parameter to the lexicographically ordered list of object names.  Xu at paras. 0017, 0023.33

In regards to claim 20, Xu in view of Kryger discloses the non-transitory machine-readable medium of claim 15, wherein the lexicographically ordered list of object names includes a subset of the object names stored in the directory tree (Xu at paras. 0017; Kryger at col. 3, lines 11-14)34, and but does not expressly disclose wherein the subset comprises a predetermined total number of object names.
Lacy discloses a system and method for traversing a file directory to enable listing files in the file directory based on criteria.  Lacy at paras. 0039-40, 0043.  Lacy further discloses a predetermined number of files are retrieved for display.  Lacy at para. 0044.
Xu, Kryger, and Lacy are analogous art because they are all directed to the same field of endeavor of traversing a file system and listing the contents.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Xu in view of Kryger by adding the feature of wherein the subset comprises a predetermined total number of object names, as disclosed by Lacy.
The motivation for doing so would have been to avoid lengthy delays in the presentation of information to the user by limiting the amount of information fetched and presented.  Lacy at para. 0094.


Response to Amendment
Specification
Applicant’s amendment to the abstract is acknowledged.  Consequently, objection to the specification is withdrawn.

Rejection of Claim 16 under 35 U.S.C 112(b)
Applicant’s amendment to claim 16 is acknowledged.  The rejection to claim 16 under 35 U.S.C. 112(b) is withdrawn.      

Response to Arguments
Rejection of Claims 1-20 under 35 U.S.C 101
Applicant’s arguments in regards to the rejection of claims 1-20 under 35 U.S.C. 101 have been fully considered and they are persuasive.  Consequently, the rejection to claims 1-20 under 35 U.S.C. 101 is withdrawn.

Rejection of claims 8 and 13 under 35 U.S.C. 102(a)(1)
Applicant’s arguments in regards to the rejections to claims 8 and 13 under 35 U.S.C. 102(a)(1), have been fully considered and are persuasive in that Xu does not expressly disclose data structures comprising a cursor, a fixed size priority queue, and a stack of cursors.  Consequently, the rejection to claims 8 and 13 under 35 U.S.C. 102(a)(1) is withdrawn.
However, upon further search and consideration, new grounds of rejection are set forth above as necessitated by Applicant’s amendments. The new grounds of rejection rely on previously cited prior art reference, Lacy, which was relied upon to reject claims 14 and 20.  
Lacy discloses utilizing a data array called a bin, which stores the sorted list of filenames for fast retrieval when the user requests additional results after reviewing the initial result set.  Lacy discloses a system and method for parsing a file directory and listing the files contained therein.  Lacy at paras. 0039, 0047, 0105.  Files can be sorted alphabetically by filename among other criteria.  Lacy at 0057.  The system further utilizes sorted arrays of data called bins (i.e., priority queue).  These bins have a predetermined size based on the number of filenames in the list or some other configuration.  A bin stores filenames for files outside the initial result set.  This enables the system to quickly display additional files matching the user’s request when the user desires to view more results.  For example, if there are 100 matching files but the result set displays 25, then the bin array stores files 26-100.  In this way, the bin array allows entries that are after the last key in a result (i.e., entry #26) and before a maximum key.  Lacy at paras. 0092-94.  For these reasons, Lacy discloses a fixed size priority queue that admits entries which are ordered after a last key in a result and before a maximum key in the priority queue.
In regards to the cursor and stack of cursors, Kryger discloses utilizing a marker (i.e., cursor) and a user allocated data structure, that can be a stack.  Kryger at col. 4, lines 6-44. 
For the reasons above, the combination of Xu, Kryger, and Lacy discloses the limitations of claim 8.  Applicant does not present additional arguments in regards to claim 13.  Therefore, it also remains rejected under the new grounds of rejection.

Rejection of claims 1-7, 9-12, and 14-20 under 35 U.S.C. 103
Applicant’s arguments in regards to the rejections to claims 1-7, 9-12, and 14-20 under 35 U.S.C. 103, have been fully considered and they are persuasive in that Xu in view of Kryger or Xu in view of Kryger and Farlee does not expressly disclose the “fixed size priority queue.”  However, as explained above in regards to claim 8, Lacy discloses the feature of a “fixed size priority queue” as recited in claims 1 and 15, and “admitting entries into the priority queue … “ as recited in claim 18.  Therefore, Examiner reiterates the above with regards to claims 1 and 15.  Applicant does not present additional arguments in regards to the remaining claims.  Therefore, they remain rejected for at least the same reasons explained above.  Consequently, the rejection to claims 1-7, 9-12, and 14-20 under 35 U.S.C. 103 is maintained.

Additional Prior Art
Additional relevant prior art are listed on the PTO-892 form.  Some examples are:
Vaddadi et al. (US Patent Pub 2012/0330967) discloses a system and method for searching trees.
Lu et al. (US Patent Pub 2009/0055399) discloses a system and method for reading objects in a file system.
Post et al. (US Patent Pub 2013/0073787) discloses a system and method for faster tree flattening for scanning the tree.
Cordova-Diba et al. (US Patent 9,177,225) discloses a system and method for content generation that involves tree traversal and a priority queue.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Michael Le whose telephone number is 571-272-7970 and fax number is 571-273-7970.  The examiner can normally be reached Mon-Fri 9:30 AM – 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on via telephone at 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL LE/Examiner, Art Unit 2163                                                                                                                                                                                                        	
/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 The disclosed system can be implemented over a network in association with network storage.  A user makes a resource (i.e., object) listing request through an application and the resource selector receives it.
        2 As shown in Fig. 2, a directory tree comprises a root folder (i.e., at least a first directory) and sub-folders (i.e., at least a first nested subdirectory).  The resource selector recursively traverses the hierarchical storage (i.e., accessing a directory tree).
        3 Files (i.e., first objects)  are located through the file directory tree.
        4 Fig. 2 shows nested subdirectories in a first directory.
        5 Fig. 2 shows nested sub directories.  Para. 0023 shows a file path example to a file (i.e., object), which discloses “second objects” in the nested subdirectory.
        6 A flat list of resources 9i.e., ordered list of objects) is built.
        7 The limitation does not require a predefined or requested start location.  It is interpreted that the traversal process starts at a location in the directory tree.
        8 Here, N is not limited.  Xu discloses filtering criterion as part of the request, which can present a defined number (i.e., up to a number N) of names that is reasonable to list on a device screen with some scrolling if necessary.
        9 The list of files is returned to the user.
        10 The alphabetically sorted list is created using a user allocated data structure that can be a queue (i.e., priority queue).
        11 The list of files is alphabetically ordered.
        12 Files are 
        13 Fig. 2 shows nested subdirectories.   The example given has a path that contains at least one subdirectory.
        14 Based on the process disclosed, the stack contains markers with an indicator (i.e., cursor), which indicates where the prior list ended.  Resuming starts from a place marker (i.e., start location based on previous end location).  
        15 Farlee discloses a situation where the traversal is interrupted (i.e., prior ordered list of objects) and a second process begins that continues to create a second list starting where the last process stopped due to interruption.
        16 The user allocated stack contains markers (i.e., cursors) that indicate each branch (i.e., nested subdirectory) and includes one for each branch within a branch (i.e., end location) until the traversal is completed.
        17 The request contains filtering criterion (i.e., limiting parameter) by which the list is generated.  Therefore, the list only contains files meeting the filtering criterion, such as a file extension.
        18 The disclosed system can be implemented over a network in association with network storage.  A user makes a resource (i.e., object) listing request through an application and the resource selector receives it.  The request contains filtering criteria, which includes sorting order such as alphabetical (i.e., lexicographical).
        19 The request is received and the selector recursively traverses the hierarchical data structure (i.e., directory tree) to identify files (i.e., non-lexicographically ordered object names) stored in the directories and subdirectories.  
        20 The list of files is returned to the user.
        21 Based on the process disclosed, the stack contains markers with an indicator (i.e., cursor), which indicates where the prior list ended.  Resuming starts from a place marker (i.e., start location based on previous end location).  
        22 Since the request identifies a start location and the directory is a hierarchical data structure that is traversed until there are no more branches, it follows that the start location would limit the list to the files residing within the portion of the hierarchical data structure that falls under the start location.  For example, a root directory start location would include all files.
        23 Markers or indicators are used to resume a traversal.  The marker/indicator is interpreted as a key or token that indicates where to start (i.e., start location).
        24 The request contains filtering criterion (i.e., limiting parameter) by which the list is generated.  Therefore, the list only contains files meeting the filtering criterion, such as a file extension.
        25 The disclosed system can be implemented over a network in association with network storage.  A user makes a resource (i.e., object) listing request through an application and the resource selector receives it.  The request contains filtering criteria, which includes sorting order such as alphabetical (i.e., lexicographical).
        26 A flat list of resources (i.e., ordered list of objects) is built according to sort order indicated in the filter criterion.
        27 The hierarchical data structure is recursively traversed to identify files (i.e., object names).
        28 The alphabetically ordered list of files is returned to the user.
        29 The alphabetically sorted list is created using a user allocated data structure that can be a queue (i.e., priority queue).
        30 The resources are data files of the user (i.e., stored on behalf of the client) and the request searches for resources (i.e., objects) of the client. 
        31 Markers are added to the stack to track the location of the parent directory.
        32 These bins have a predetermined size based on the number of filenames in the list or some other configuration.  A bin stores filenames for files outside the initial result set.  This enables the system to quickly display additional files matching the user’s request when the user desires to view more results.  For example, if there are 100 matching files but the result set displays 25, then the bin array stores files 26-100.  In this way, the bin array allows entries that are after the last key in a result (i.e., entry #26) and before a maximum key.
        33 The request contains filtering criterion (i.e., limiting parameter) by which the list is generated.  Therefore, the list only contains files meeting the filtering criterion, such as a file extension.
        34 Since any start point can be indicated, start points under the root directory would result in a list comprising a subset of all the files in the entire directory tree.